Citation Nr: 0431536	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  03-19 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased initial evaluation for service-
connected acquired psychiatric disorder characterized as 
post-traumatic stress disorder (PTSD), currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from August 1970 to February 
1972.

In March 1998, the Board of Veterans Appeals (the Board) 
denied entitlement to service connection for a skin condition 
(to include a tumor on the lower lip), hearing loss of the 
right ear, and defective vision, all claimed as secondary to 
herbicide exposure; denied compensable evaluations for 
tinnitus and hearing loss of the left ear; and denied a 10 
percent rating based on multiple service connected 
disabilities.  The Board remanded the also then pending issue 
described as entitlement to service connection for an 
acquired psychiatric disorder to include PTSD.  Some of the 
requested development was undertaken and the case was 
returned to the Board.

Based on the evidence then of record, in July 1999, the Board 
denied entitlement to service connection for an acquired 
psychiatric disorder to include PTSD.

A Joint Motion was granted, and the 1999 Board decision was 
vacated by the United States Court of Appeals for Veterans 
Claims (the Court) in October 2000, for the purpose of full 
compliance with the Board's 1998 remand requests.  
Accordingly, the Board again remanded the case in May 2001 
for development.

Subsequently, a rating action by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky, in 
June 2002, granted service connection for PTSD and assigned a 
10 percent rating from March 31, 1994.  Shown on the 
pertinent rating sheet as nonservice-connected were 
additional disabilities described as dysthymic disorder, 
anxiety disorder, personality disorder, and substance and 
alcohol abuse.  The rating stated that this was considered a 
grant of benefits sought on appeal.

The veteran subsequently filed a claim with regard to an 
increase in the rating assigned for his service-connected 
psychiatric disorder.  The veteran did not specifically 
contest, in writing, what was, in effect, a decision denying 
service connection fro any other psychiatric or emotional 
disability other than PTSD.

Since the veteran contests the disability evaluation that was 
assigned following the grant of service connection, this 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  As to the original 
assignment of a disability evaluation, VA must address all 
evidence that was of record from the date the filing of the 
claim on which service connection was granted (or from other 
applicable effective date).  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Accordingly, the evidence pertaining to an 
original evaluation might require the issuance of separate, 
or "staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

In lieu of a VA Form 646, a detailed written argument was 
presented by the veteran's representative as to the 
substantive nature of the case, dated in June 2004, and this 
is of record.

The veteran provided testimony at a hearing before a Veterans 
Law Judge via videoconferencing to the RO in July 1004; a 
transcript is of record.

During the course of the current appeal, the veteran raised 
the issues of entitlement to service connection for a back 
disorder, and entitlement to increased (compensable) 
evaluations for his service connected tinnitus and defective 
hearing in the left ear.  The RO denied service connection 
for a back disorder and entitlement o a compensable rating 
for the hearing loss on the left ear, and granted an increase 
to 10 percent for the service-connected tinnitus, effective 
July 18, 2002.  These issues are not part of the current 
appeal.


FINDINGS OF FACT

1.  Adequate evidence is now of record for an equitable 
resolution of the pending appellate issue.

2.  The veteran's psychiatric disorder has myriad 
manifestations and diagnoses have included PTSD, dysthymia, 
personality, depressive and anxiety disorders; a VA 
psychiatrist has recently opined that the depressive and 
anxiety symptoms are all part of the condition diagnosed as 
PTSD.

3.  The veteran's Global Assessment of Functioning (GAF) 
since 1994 has ranged from 30 to 75, with primary medical 
expert justification being of record for the lower ranges; he 
is significantly impaired from a social and industrial 
standpoint, his finances were handled by his partner until 
she left; and although his job may have been partly 
terminated for other problems, medical expert opinion and 
other credible evidence sustains that he is not now shown to 
be capable of obtaining or retaining employment as a result 
of his service-connected PTSD and that the veteran's PTSD 
alone results in total occupational and social impairment.



CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD are met.  
38 U.S.C.A. §§ 1155, 5103, 5107 (West 1991 & Supp. 2003); 38 
C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.130, Diagnostic Code 9411 
(2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Considerations

Numerous regulatory changes have been made during the course 
of the current appeal.  The veteran and those acting on his 
behalf have been apprised thereof throughout, and in their 
testimony and other communications, they have indicated an 
understanding of what is required and who is responsible for 
obtaining what evidence.  With regard to the appellate issue, 
the Board finds that adequate safeguards have been 
implemented as to protect the veteran's due process rights 
and that to proceed with a decision in this issue at the 
present time does not, in any way, work to prejudice the 
veteran or his entitlements.

Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (2003), which 
addresses PTSD, the criteria are as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name - 100 
percent disabling.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships - 70 percent disabling.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships - 50 percent disabling. Lower evaluations are 
assignable for less disabling impairment.  Criteria are 
otherwise in effect for evaluations of 30 and 10 percent.

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  A 
layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); and Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993);

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, op. cit.  The Federal 
Circuit has also held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background

Extensive private and VA psychiatric evaluations are in the 
file for comparative purposes.  The veteran has been seen for 
counseling of a variety of types, reports from which are also 
of record.  Some of the assessments within these reports will 
be cited below in the analysis of the case.

The veteran's has a psychiatric diagnosis of PTSD although he 
has shown elements of a number of other disorders including 
personality problems, dysthymia, major depression and 
anxiety, etc. 

As noted by the veteran's representative in the 
correspondence in June 2004, over the past 9 years, from the 
first VA examination in June 1994 to the (then) last one in 
June 2003, the veteran had had 9 to 12 separate mental health 
examinations and approximately 9 psychiatric diagnoses.  It 
was argued that while he carries a diagnosis of PTSD, the 
veteran is in such a mental state that he does not know the 
difference between PTSD and some other diagnosis, and 
although he has had problems from the start, his symptoms are 
the same however characterized.

On the VA psychiatric evaluation in June 1994, the examiner 
noted that the veteran had served with the Americal Division 
of the 176th Assault Helicopter Unit in the Chu Lai area of 
Vietnam.  He was later transferred to the 11th Cavalry in the 
South part of South Vietnam as a mechanic and later, a crew 
chief where he operated a M-60 machine gun, cleared landing 
zones and was engaged in frequent fire fights.  He described 
incidents and behavior by and against many in his units in 
detail.  He said that he did not participate in these 
activities but self medicated with alcohol, and that he had 
later continued that behavior with his 3 wives.  He later 
also became involved in polysubstance abuse, and had a 
history of problems with the law.  He had had a number of 
jobs ranging from apprentice plumber to mowing lawns, and 
since he had some ability to repair machinery, he had worked 
in auto body repair and fixing tools.

The examiner noted that the veteran had been seen in March 
1994 at the VA hospital emergency room with a diagnosis of 
adjustment disorder with anxiety and PTSD.  The PTSD 
diagnosis had been continued in a follow-up at the VA 
hospital where a GAF of 65 was noted.  He was prescribed 
medications including Buspar, 5 mg. which he took 3 times a 
day, and Dozepin, 100 mg. at bedtime.  He had had a private 
psychiatric hospitalization in 1978.  He was noted to 
currently be sober and he and his wife attended AA.  His mood 
was "frustrated", and he said that the stress of his job kept 
him tense.  While his thought processes seemed reality based, 
he said that they tended to fade away and then he would feel 
weak, nervous and anxious.  He had occasional nightmares.  He 
was felt to be competent to handle funds.  A battery of 
psychological testing was undertaken.  He was noted to have 
some symptoms consistent with anxiety but also PTSD, although 
it was not felt that the latter was a primary diagnosis.  
Testing was somewhat equivocal; results are in the file.  GAF 
was felt to be 75 with the lowest being 70 in the past 3 
months.  It was felt that he should receive consultation for 
his depression and psychotherapy to help him deal with his 
interpersonal difficulties and job problems.

VA outpatient reports starting in 1994 show a recurrent 
diagnosis of PTSD with anxiety and depressive features.  One 
notation in July 1994 was that the examining psychiatrist 
thought that the veteran was 

unable to maintain gainful employment.  
Hopefully treatment will help him recover 
enough so that he may in (the) future be 
gainfully employed.  We plan a treatment 
regimen here (at the VAMC).  (emphasis 
added)
 
The examiner who had evaluated the veteran in June 1994 
reviewed the psychological testing in October 1994.  He noted 
that the tests had shown greater depression that he had 
thought on his prior evaluation.  However, all of the 
multiple factors needed to confirm PTSD were not present.  
Accordingly, the diagnoses were alcohol, polysubstance and 
cocaine abuse, in remission; occupational problems; anxiety 
disorder, dysthymic disorder; and personality disorder.  

On extensive VA examination in December 1994, the veteran had 
severe sleep disturbance problems and acknowledged that he 
worried excessively.  Although he enjoyed reading, he was no 
longer able to do so.  To support him and his PTSD problems, 
his wife had quit her job.  His affect was one of extreme 
anxiousness; mood was one of profound sadness.  He described 
his daily behavior in depth; that is of record.  The 
diagnosis was major depression, recurrent and persistent, 
substance abuse, alcohol; PTSD with evidence of severe 
anxiety.  The GAF score assigned was 30 for the prior year.

Social Security Administration (SSA) documentation is in the 
file.  The veteran has been found to be totally disabled and 
unable to work primarily due to affective (mood) and anxiety 
disorders.

Ongoing VA outpatient facility reports are in the file.  The 
veteran developed some family problems which caused more 
anxiety, and in late 1996 was served divorce papers.  It is 
unclear whether he has in fact done the various things of 
which he was accused and for which he apparently later was 
penalized.

On VA examination in February 1999, the veteran said that he 
last worked regularly in 1992 or 1993 as a plumber.  His mood 
was "fine" but he said that he could be irritable.  He had 
problems with math questions and he seemed to have very poor 
judgment with money.  He became somewhat tense when 
recounting service experiences.  Diagnosis was anxiety 
disorder, with a GAF of 75.  It was noted that he had some 
signs of PTSD but did not fulfill the "completion" of the 
diagnosis.

On VA examination in September 2001, a board of two 
psychiatrists evaluated the veteran.  The findings are of 
record.  The diagnosis was dysthymic disorder, anxiety 
disorder, history of substance abuse, rule out psychosis.  It 
was noted that his psychological testing showed a "wide range 
of pathological categories", some of which were consistent 
with PTSD but that did not seem to be the main contributing 
factor.  A GAF score was assigned at 47.  It was suggested 
that his dysthymic disorder accounted for at least 50% of his 
psychopathology; anxiety disorder and past substance abuse 
accounted for at least 30-40% and his personality disorder 
(with paranoid avoidant and passive-aggressive features) was 
significant.  His PTSD symptoms were said to account for 10% 
of his symptoms.  

Ongoing VA outpatient reports show continuing symptoms and 
periodic problems with depression and possible suicidal 
ideation.  He was reported by his girlfriend to be very 
restless in bed and had considerable variation in moods.  
Medications included Bupropion (Wellbutrin) and Diazepam.  On 
several occasions it was noted that he had been sober for 
several years.  He continued to have nightmares from Vietnam 
and a history of panic attacks for which he took the Diazepam 
with some improvement.  He was no longer working due to his 
back, and was noted to be continuing to have considerable 
pain with the back as well as shoulder complaints.  He was 
having recurrent nightmares and waking up in cold sweats.  He 
would fight a lot in his sleep and had had several bad 
flashbacks which scared him.  Prozac was instituted to claim 
his dysthymic symptoms.

In June 2003, a psychologist evaluated the veteran's file and 
his symptoms.  The veteran reported that he had nightmares at 
least twice a week which in the prior month had been severe.  
He would become agitated in bed; he said his nightmares would 
be bloody and violent and involved his fighting, and when he 
would awaken, then he could not go back to sleep.  He had had 
run-ins with the law, and had last worked for Roto-Rooter 
from which he was terminated because of his back problems.  
The veteran said that his memory and concentration had become 
faulty and this made being a mechanic impossible.  His memory 
and concentration were found to be variable.  The veteran 
said that he heard things and saw things out of the corner of 
his eyes on occasion, but it was felt that these were not 
hallucinatory or as severe as reported before.  His 
delusional behavior was not to the extent previously reported 
although distrust was noted.  He had prior history of 
suicidal and homicidal ideations, but without intentionality.  
He was said to be somewhat dependent on his girlfriend as 
payee.  The psychologist opined that his GAF was 60 for 
dysthymia and personality disorder, and 64 for PTSD, with 65 
being the highest in the past year.  Although he was felt to 
have a diagnosis of PTSD, this was not the primary problem, 
and the psychologist opined that the 10% was a probably 
accurate assessment of that due to PTSD.

An evaluation in June 2004 was to the effect that he was now 
living alone, had been not working since 1995 or so, and was 
receiving SSA disability.  He had been experiencing 
nightmares and intrusive thoughts from Vietnam ever since 
leaving there.  Sleep problems and avoidance continued.  He 
tended to isolate himself and anger control was very 
problematic.  Hypervigilance and watchfulness were also 
continuing.  Medications were switched from Bupropion to 
Mirtazapine.  The only diagnosis given by the psychiatrist 
was PTSD.

An addendum was made by the examining psychiatrist after the 
June 2004 report, dated in July 2004, to the effect that "the 
patient's anxiety and depressive symptoms are part of his 
PTSD".  (emphasis added).  

The veteran's testimony at the hearing held in July 2004 is 
of record.
 
Analysis

The Board has extensive data with which to assess the 
veteran's current psychiatric situation.  There is no 
question that his overall mental health has deteriorated in 
the past 10-12 years from what he had been experiencing prior 
thereto.  As noted by the veteran's representative, and 
confirmed by the documentation of record, since the early 
1990's, he has been evaluated on numerous occasions, and has 
been diagnosed with a myriad of mental health disorders.  

From an adjudictive standpoint, and albeit acknowledging that 
he has had some bad and some even worse times, whatever the 
identity of the mental health picture, it has existed on a 
fairly regular continuum since his claim was filed in 1994, 
and accordingly, the use of Fenderson tenets for different 
ratings during that period of time is not required herein.

The veteran has documented exposure to combat violence and 
PTSD stressors as a member of the Americal Division at Chu 
Lai and in the heavily fought area further South in Vietnam.  
He has been documented as having a diagnosis of PTSD.  On 
some occasions, this is the only diagnosis; on other 
occasions, he is also noted to have affective disorder, major 
depression or anxiety, dysthymia, and/or a personality 
disorder.  The real questions at hand are to what extent are 
the service originated mental health problems responsible for 
his impairments, and how and/or can these problems be 
distinguished from some other nonservice-connected mental 
problems.  Based on the overall evidence of record, and 
particularly the recent expert psychiatric opinion, the Board 
concludes that whatever the current characterization, i.e., 
dysthymia, anxiety, depressive disorder, or PTSD, these are 
all symptomatic of one and the same overall aggregate 
psychiatric disability and must be treated accordingly in 
rating his service-connected PTSD disability.

For years after service, the veteran had many jobs but was 
able to remain gainfully employed due primarily to an inate 
skill at "fixing things", one which he had honed in the 
service in Vietnam as a mechanic and crew chief.  
Nonetheless, even at best he changed jobs frequently.  He has 
a long list of prior work situations ranging from some that 
were fairly rewarding from a remunerative standpoint, to some 
that were minimal wage and basically menial, from plumber's 
apprentice to mowing lawns.  

He last worked in a salaried job in the mid-1990's, having 
been said to have lost his job due to his back injury.  
However, the issue is not what caused him to lose that job, 
but whether his service-connected disability renders him 
unable to work.  The Board finds that there is a reasonable 
basis for finding that it does.  That he is unemployable was 
confirmed by medial expert opinion of record as early as a VA 
examination in 1993, as recorded above.  At that time, the 
examiner hoped that therapy and treatment would improve the 
occupational handicap situation but unfortunately, it has not 
seemingly worked that way.

The veteran's overall mental instability has now deteriorated 
to the point where he has such severe mood variations that 
his GAF hovers at 30 to considerably higher than that on a 
"good day".  However, the veteran has regular and significant 
sleep disturbance with nightmares, and is increasingly angry, 
frightened, paranoid and irritable and clearly is unable to 
get along with others on even a modest level.  

The veteran has manifested long periods of anxiety leading to 
virtual isolation in the community and grave impact on his 
now diminished if not absent home life.  His social 
interactions are nil.  

The Board is grateful for insightful communications that have 
been provided by his psychiatrist and those who have treated 
and tested him, as well as through his own testimony which 
the Board finds to be entirely credible.  This has shed 
enormous light onto his overall situation and mental health 
status.  Since a qualified medical expert has opined that all 
of his psychiatric manifestations are part and parcel of an 
aggregate, service-connected PTSD; and since he is totally 
incapacitated therefrom, the Board finds that with resolution 
of all doubt in his favor, his symptoms more nearly than not 
fulfill the criteria for a 100 percent schedular evaluation 
for PTSD.


ORDER

Entitlement to a rating of 100 percent for PTSD is granted 
subject to the regulatory criteria relating to the payment of 
monetary awards.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



